Allowable Subject Matter
1.	This office action is a response to communication submitted on 08/07/2019. 
Information Disclosure Statement
2.  	The information disclosure statement(s) (IDS) submitted on *** is/are in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
3.	Claims 1-10 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	NAGATA (DE 112014000072 T5), LI et al. (CN 204167438 U), IGUCHI et al. (US 20160293368 A1), TANAKA (US 20160293368 A1) and Eum et al. (WO 2014030914 A1) are the closest prior art disclosed.
However, regarding method claims 1 and its corresponding apparatus claim 8, the prior arts disclosed above do not teach or fairly suggest alone or in combination “controlling two serially disposed relays that switch a load with two different safety levels depending on a driving situation in a vehicle  (emphasis added) comprising: determining a safety level of the two different safety levels depending on the driving situation, using the state information; selecting a relay of the two serially disposed relays using a balancing rule when the safety level determined represents a lower safety level of the two safety levels”.
Hence, the subject matter on claims 1 and 8, is not fairly suggested by the closest prior arts as the fail to disclose the state information (driving situation in a vehicle) to control two serially disposed relays in a specific fashion when the safety level determined represents a lower safety level of the two safety levels, and the contrary the show the state of the relay itself. Thus considered novel. 

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846